39 F.3d 1175
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  David BRIGHT, Petitioner.
No. 94-8064.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 15, 1994.

On Petition for Writ of Mandamus.  (CA-94-1311-N).
David Bright, Petitioner Pro Se.
PETITION DENIED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
David Bright filed this petition for a writ of mandamus seeking recusal of the senior United States district court judge presiding over Bright's pending 42 U.S.C. Sec. 1983 (1988) action, and injunctive relief to maintain the status quo as to showers and visitation in the Maryland Correctional Adjustment Center during the pendency of this action.


2
An order directing recusal of a district court judge will only be granted upon a showing of extrajudicial bias.   In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  Bright's conclusory, unsupported allegations of judicial bias make no such showing and, therefore, have failed to demonstrate a clear right to the relief sought and the absence of another adequate remedy.   First Fed.  Sav. & Loan Ass'n v. Baker (In re First Fed.  Sav. & Loan Ass'n), 860 F.2d 135, 138 (4th Cir.1988).  Compelled recusal is inappropriate in this case.


3
The extraordinary remedy of injunctive relief requested by Bright is similarly unavailable, due to Bright's failure to satisfy the four-prong test under  Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189, 194-96 (4th Cir.1977), of irreparable injury, likelihood of success, prejudice to the opposing party, and the public interest.


4
Accordingly, although we grant leave to proceed in forma pauperis, we deny Bright's petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


5
PETITION DENIED.